DETAILED ACTION
This office action follows a reply filed on December 30, 2020.  Claims 15, 16, 19-27 have been amended.  Claims 15, 16 and 19-36 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to exclude 1-methoxy-1-cyclopentene; however, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 claims “an antifouling agent comprising cuprous oxide…and/or medetomidine.” and claim 32 claims “the basic compound is present and comprises dimethyl amine, diethyle amine…and/or pyridine.”  Each of these limitations are representative of Markush groups.
A list of specified alternatives is defined as a Markush group. A Markush group is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group comprising” or the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as “at least one member” selected from the group), or within the list of alternatives (such as “or mixtures thereof”). See MPEP 2173.05(h).

Claim Rejections - 35 USC § 103
Claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36 are rejected under 35 U.S.C. 103 as obvious over JP 04-103671, as evidenced by JP 05-230280; however, for convenience, the human translations of JP ‘671 and JP ‘280 will be cited below.
JP ‘671 teachers an antifouling coating composition comprising a vinyl polymer which contains hemiacetal ester group and/or hemiketal ester group in the side chain (p. 3), exemplifying an antifouling coating composition comprising a vinyl polymer a-2 and cuprous oxide (p. 26, Table 1, Embodiments 2 and 6). 

The reaction of methacrylic acid and 1-methoxy-1-cyclopentene suggests a polymer comprising 30 wt% of a structure which meets applicants’ formula (3) when X=O, R5=C1 alkyl group, and R6=C6 alkylene group.
JP ‘671 reacts 376 parts 1-methoxy-1-cyclopentene with a copolymer comprising only 300 parts methacrylic acid; therefore, the polymer solution inherently possesses additional 76 g (0.68 mol) of 1-methoxy-1-cyclopentene, as JP ‘671 does not teach or suggest any isolation or purification steps, the compound of which meets applicants’ compound reactable with an acid of formula (33) when R11=C1 alkyl, X=O and R12=C4 alkyl.

While applicants have excluded formula (3) as a possible derived structural unit and 1-methoxy-1-cyclopentene as a suitable compound reactable with acid, JP ‘671 teaches that the hemiacetal ester group-containing type monomers can also include those of formula (III) (p. 9),

    PNG
    media_image1.png
    496
    1260
    media_image1.png
    Greyscale
 , 
teaching that these monomers are formed by reacting compound (VI) with a carboxyl group-containing vinyl monomer, shown below (p. 14):

    PNG
    media_image2.png
    129
    828
    media_image2.png
    Greyscale

Substituting 1-methoxy-1-cyclopentene in the above example for a compound of formula (VI), such as 1-pentenyl-butyl ether, specifically listed by JP ‘671 (p. 14), is prima facie obvious, as JP ‘671 teaches these hemi-acetal monomers as functional equivalents, meets applicants’ formula (31) when R7=C5 alkyl, R8=H, X=O and R9=C4 alkyl, and results in a monomer-derived structural unit where R1=H, R2=C6 alkyl, X=O and R3=C4 alkyl, for a total number of carbon atoms in R1, R2 and R3 of 10.

JP ‘671 does not teach the decomposition rate after storing for 30 days at 40ºC, as claimed in instant claims 15 and 36; however, consider the following:
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Applicants teach the same hemi-acetal monomers as JP ‘671, teaching that the polymer can be prepared from copolymerization of preferably 20-60 mass% (m1) comprising the structure of formula (1) and preferably 10-80 wt% comonomers (m2) (p. 21, [0039]-[0042] and p. 14, [0028]), and that they can be prepared by polymerization using initiators such as tert-butylperoxy 2-ethylhexanoate, AIBN and 2,2’-azobis(2,4-dimethylvaleronitrile), between 60-120ºC for 4-14 hours (p. 27, [0059]), to obtain a polymer, where the polymer of JP ‘671 also comprises an excess of compound reactable with acid.  
It is therefore reasonably expected that the rate of decomposition of the polymer of JP ‘671 would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the polymer of the prior art. 
JP ‘280 teaches that by blending an α,ß-ethylenically unsaturated ether compound to polymers containing hemiacetal ester groups and/or hemiketal ester groups, the thermal decomposition of hemiacetal ester groups and/or hemiketal ester groups occurring during storage is suppressed (pp. 7-8).  

JP ‘671 is prima facie obvious over instant claim 15, 19, 23, 28, 31, 33 and 36.
As to claim 20, JP ‘671 specifically discloses that the resin can further include 2-hydroxyethyl (meth)acrylate (p. 15), which meets applicants’ formula (2-1) when Z1 is a (meth)acryloyl group, n=1 and R21=H.
As to claim 24, Example 2 comprises 545 parts a-2 (57 wt% solids), suggesting about 311 parts vinyl polymer (~1 g/cm3) in a blend of 57 parts toluene/butyl acetate solvent (~0.88 g/cm3), 650 parts cuprous oxide (6 g/cm3) and 50 parts burnt ocher (4 g/cm3), having a calculated volatile organic content of about 57 g solvent/497 mL of total coating, or about 115 g/L VOC.  Therefore, JP ‘671 desires a VOC content within the claimed amount.
As to claim 26, suppression of thermal decomposition is expected in the compositions of JP ‘671, as evidenced by JP ‘280, who measures storage stability by change in acid value of the vinyl polymer and change in viscosity of the resin composition comprising the α,ß-ethylenically unsaturated ether compound after storing at 40ºC for 14 days.  JP ‘280 shows no change in viscosity after 14 days; therefore, minimal change in viscosity would be expected in the antifouling compositions of JP ‘671 after storage at 40ºC for 90 days.
As to claim 27, Example 7 also includes acryl amide water-soluble resin (b-2) (p. 23, Reference Example 7 and p. 26, Table 1, Example 6).
Claims 16, 29, 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-103671, as applied above to claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36, and further in view of JP 05-230381 and/or JP 05-230280.  For convenience, the Google patents translation of JP ‘381 will be cited below.
JP ‘671 is prima facie obvious over instant claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36 as described above and applied herein as such.
JP ‘671 teaches an antifouling composition comprising a vinyl polymer having a hemiacetal ester group and/or hemiketal ester group and an antifouling agent. 
JP ‘671 teaches preparing the vinyl polymer by copolymerizing (meth)acrylic acid and reacting with an α,ß-ethylenically unsaturated ether compound in excess to form the vinyl polymer having a hemiacetal ester group and/or hemiketal ester group and unreacted α,ß-ethylenically unsaturated ether compound, where the α,ß-ethylenically unsaturated ether compound meets applicants’ compounds formulae (31), (32) and (33).
JP ‘671 does not teach or suggest the inclusion of a basic compound, as claimed.
JP ‘381 teaches a similar vinyl polymer having hemiacetal ester and/or hemiketal ester groups, teaching that the hemiacetal ester and/or hemiketal ester group undergoes thermal decomposition during storage to form a carboxyl group (p. 2, [0004]).  JP ‘381 teaches that the addition of an amino group-containing compound with these polymers suppresses thermal decomposition during 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added an amino-group containing compound to the composition of JP ‘671 to suppress thermal decomposition of the vinyl polymer during storage.
A composition of such would comprise the vinyl polymer containing the hemiacetal ester and/or hemiketal ester groups, unreacted α,ß-ethylenically unsaturated ether compound, which meets applicants’ compound reactable with acid, and an amino-group containing compound.
JP ‘671 in view of JP ‘381 is prima facie obvious over instant claims 16, 29 and 32.
In the case that there is insufficient α,ß-ethylenically unsaturated ether compound, JP ‘280 also teaches that the presence of an α,ß-ethylenically unsaturated ether compound to a polymer having hemiacetal ester and/or hemiketal ester groups, a resin composition is provided which exhibits an excellent storage stability (p. 8), where the α,ß-ethylenically unsaturated ether compounds are the same as those taught by JP ‘671.
Therefore, even if the α,ß-ethylenically unsaturated ether compound is not present in an excess, as exemplified by JP ‘671, it would be prima facie obvious to add any one of the α,ß-ethylenically unsaturated ether compounds taught by JP ‘671 or JP ‘280 to the composition of JP ‘671, as JP ‘280 teaches that their inclusion provides improved storage stability.
prima facie obvious, as JP ‘280 and JP ‘381 teach these compounds as providing the hemiacetal ester and/or hemiketal ester group containing polymer with excellent storage stability.
As to claims 34 and 35, the α,ß-ethylenically unsaturated ether compounds include that of formula (IV), which is the same as applicants’ formula (32); formula (V), which is the same as applicants’ formula (31); and formula (VI), which is the same as applicants’ formula (VI).
JP ‘671 in view of JP ‘280 is prima facie obvious over instant claims 34 and 35.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as obvious over JP 04-103671, as applied above to claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36.
JP ‘671 is prima facie obvious over instant claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36 as described above and applied herein as such.
JP ‘671 teaches that the polymer has a molecular weight of preferably 3000-25,000, which overlaps with the claimed range of 2000-19,000 in instant claim 21 and 3000-16,000 in instant claim 22, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.

JP ‘671 does not limit the non-volatile content or polymer content in the resin composition; however, JP ‘671 exemplifies a polymer content of 56%, which is close enough to 57% and 59% that one of ordinary skill in the art would expect the resin composition to have the same properties.
"A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties." Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 25 is rejected under 35 U.S.C. 103 as obvious over JP 04-103671, as applied above to claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36, and further in view of Russell (US 4,687,792).
JP ‘671 is prima facie obvious over instant claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36, as described above and applied herein as such.
JP ‘671 teaches the viscosity of the vinyl polymer which contains hemiacetal ester group and/or hemiketal ester group in the side chain; however, does not teach the viscosity of the final antifouling coating composition, as claimed.
Russell teaches antifouling paints for coating onto the bottom of ships, comprising an acrylic copolymer with hydrolysable side groups, also comprising cuprous oxide.  Russell teaches adjusting the paint to have a final viscosity of 1000-1500 cps (col. 11, ll. 36-40 and 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the antifouling coating of JP ‘671 to have a final viscosity (Brookfield) of 1000-1500 cps (or mPa*s), as Russell teaches that this is a suitable viscosity for antifouling coatings for coating onto the bottom of ships, which is similarly desired in JP ‘671.
JP ‘671 in view of Russell is prima facie obvious over instant claim 25.

Claim 30 is rejected under 35 U.S.C. 103 as obvious over JP 04-103671, as applied above to claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36, and further in view of JP 2009-108257.  For convenience, the Google patents translation will be cited below.
JP ‘671 is prima facie obvious over instant claims 15, 19, 20, 23, 24, 26-28, 31, 33 and 36, as described above and applied herein as such.  JP ‘671 teaches an antifouling composition comprising a vinyl polymer having a hemiacetal ester group and/or hemiketal ester group and an antifouling agent.  JP ‘671 teaches preparing the vinyl polymer by copolymerizing (meth)acrylic acid and reacting with an α,ß-ethylenically unsaturated ether compound in excess to form the vinyl polymer having a hemiacetal ester group and/or hemiketal ester group and unreacted α,ß-ethylenically unsaturated ether compound, where the 
JP ‘671 teaches that the hemiacetal ester group-containing type monomers can also include those of formula (III) (p. 9),

    PNG
    media_image1.png
    496
    1260
    media_image1.png
    Greyscale
 , 
teaching that these monomers are formed by reacting compound (VI) with a carboxyl group-containing vinyl monomer, shown below (p. 14):

    PNG
    media_image2.png
    129
    828
    media_image2.png
    Greyscale

A composition of such would comprise the vinyl polymer containing the hemiacetal ester and/or hemiketal ester groups and unreacted α,ß-ethylenically unsaturated ether compound, where the α,ß-ethylenically unsaturated ether compound is represented by formula (VI) and meet applicants’ compound reactable with acid, as well as the 1-alkenyl alkyl ether.

JP ‘257 teaches an antifouling paint composition comprising (A) film forming resin and (B) an inorganic copper based antifouling agent such as cuprous oxide, teaching that the antifouling paint composition can further 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed have added a dehydrating agent of JP ‘257 to the antifouling composition of JP ‘671, as JP ‘257 teaches that this is a component generally used in coating compositions, and teaches it as a suitable component for improving storage stability in antifouling coating compositions.
JP ‘671 in view of JP ‘257 is prima facie obvious over instant claim 30.

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.
Applicants argue that Iwamura (JP H04-103617) fails to disclose a composition as presently claimed.
It is assumed that applicants meant JP H04-103671.
Iwamura teaches preparing a vinyl polymer containing hemiacetal ester and/or hemiketal ester groups, prepared by reacting a copolymer containing acrylic acid with an α,ß-ethylenically unsaturated ether compound, exemplifying the present of the α,ß-ethylenically unsaturated ether compound in excess, which inherently results in a composition containing the vinyl polymer and unreacted α,ß-ethylenically unsaturated ether compound, where the α,ß-ethylenically 
    PNG
    media_image2.png
    129
    828
    media_image2.png
    Greyscale
, and results in the hemiacetal ester group-containing type monomer, shown below, when reacted with acrylic acid:

    PNG
    media_image1.png
    496
    1260
    media_image1.png
    Greyscale
 .
Therefore, JP ‘671 does suggest the claimed composition, and even further, JP ‘280 teaches that the presence of the α,ß-ethyleically unsaturated ether compound in the coating composition can provide improved storage stability, providing clear motivation for its presence in the composition.
JP ‘381 teaches that amino-group containing compounds can provide improved storage stability, as well, when added to coating compositions containing vinyl polymer comprising hemiacetal ester and/or hemiketal ester groups.
JP ‘671 specifically teaches the α,ß-ethylenically unsaturated ether compound to include 1-pentenyl butyl ether, which has a total carbon content of R1-R3 of 10 carbons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have limited the polymer (A) to comprising a monomer-derived structural unit having a structure of formula (1), and containing a basic compound and/or compound reactable with acid having the formula (31)-(33), the limitations of which were not required by all claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/           Primary Examiner, Art Unit 1768